Citation Nr: 0216679	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-17 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1995, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for post-traumatic stress disorder, effective 
September 15, 1995.  The veteran asserts that he warrants an 
earlier effective date.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation, effective June 24, 1993.  
The veteran did not appeal that rating decision within one 
year of being informed of the decision, and it became final.  

2.  On December 20, 1995, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, asserting that he had been unable to work 
as a result of his post-traumatic stress disorder as of 
September 1992.

3.  A September 15, 1995, clinical evaluation for the post-
traumatic stress disorder program established a factually 
ascertainable date that an increase in the veteran's post-
traumatic stress disorder symptoms occurred.  

4.  It is not factually ascertainable from the evidence of 
record that an increase in the service-connected post-
traumatic stress disorder occurred prior to September 15, 
1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 
1995, for the award of a 100 percent evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.157(b), 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
establish an earlier effective date in the July 1999 
statement of the case and the July 2002 supplemental 
statement of the case.  He was specifically told that he had 
not filed a notice of disagreement following the September 
1994 rating decision and that that decision became final 
(essentially explaining why an effective date as early as 
1993 would not be legally possible).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In a June 2000 
letter, the RO asked the veteran to submit any additional 
evidence or argument that he believed was relevant to his 
claim and to provide the dates and places of all treatment 
from the date of his discharge from service to the present.  
The RO noted that if the veteran had received private 
treatment that he should submit statements from his doctors 
who had treated him since his discharge.  The RO stated that 
if the veteran wanted VA to obtain the private treatment 
records that he would need to complete VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, 
(which it noted were enclosed) and that VA would obtain the 
records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records from the National 
Personnel Records Center (NPRC).  The RO also obtained the 
veteran's VA medical records, private medical records, and 
his Social Security Administration disability records.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim.  
However, the issue before the Board is whether an effective 
date earlier than September 15, 1995, is warranted for the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder.  An examination conducted in 2002 would not assist 
in the grant of an effective date more than seven years ago.  
Thus, the Board finds that VA was not under an obligation to 
have the veteran examined for the purposes of this claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

The veteran has been granted a 100 percent evaluation for 
post-traumatic stress disorder as of September 15, 1995.  He 
asserts that he warrants an effective date earlier than 
September 15, 1995, for the assignment of the 100 percent 
evaluation.  Specifically, he believes he warrants an 
effective date of June 24, 1993, which is the date he 
submitted his original claim for service connection for post-
traumatic stress disorder, or that it should be effective 
when the Social Security Administration determined he was 
totally disabled, which was in September 1993.

Service connection for post-traumatic stress disorder was 
granted by means of a September 1994 rating decision and 
assigned a 30 percent evaluation, effective June 24, 1993.  
The veteran did not appeal either the assignment of the 
30 percent evaluation or the effective date assigned within 
one year of the September 22, 1994, notification of the 
September 1994 rating decision.  Thus, the September 1994 
rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2002).  

The next communication received from the veteran was on 
December 20, 1995, when the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
Upon Unemployability, wherein he asserted that he could not 
work as a result of his service-connected disability of post-
traumatic stress disorder.  In a statement received by the 
veteran on October 31, 1995, he stated he was receiving 
treatment for his post-traumatic stress disorder at the VA 
Medical Center in San Francisco, California.

VA medical records, dated from March 1991 to December 1993 do 
not show treatment for post-traumatic stress disorder.

A November 1994 private psychiatric examination shows that 
the veteran described his post-traumatic stress disorder as 
"occasional crying, drifting, lapses in concentration, 
wanting to be away from people for a few days at a time 
perhaps every week or two."  The examiner stated the 
following as to the veteran's mental status:

He presents as a very vigorous and 
commanding personality.  He does not show 
any acute distress in the interview.  His 
intelligence is of slightly above average 
level.  He seems to be a go-getter and a 
person able to motivate people.  His 
cognitions are not negative.  He is 
simply looking for ways to expand his 
life and improve it.  He has not gone to 
[Alcoholics Anonymous] since March of 
this year and in the past has gone 
through alcoholic programs at various 
hospitals from 1983 to 1992, which was 
the most recent, at Ross Hospital.  There 
is no evidence of organic brain disorder 
or deficits in concentration that I could 
elicit.  His memory seems intact.  He is 
lucid and speaks well.  He is able to 
handle his own funds.

The examiner entered a diagnosis of history of post-traumatic 
stress disorder with residual symptoms and history of alcohol 
abuse and dependence.  As to Axis V, he stated that the 
veteran was functioning at about 85 percent of his best at 
that time.  

A clinical evaluation for the post-traumatic stress disorder 
program, dated September 15, 1995, shows that the veteran was 
looking to receive treatment for his post-traumatic stress 
disorder.  The psychologist described the veteran as 
depressed, anxious, and lonely.  It was indicated that the 
veteran had no prior post-traumatic stress disorder 
treatment.  

September 25 and 27, 1995, VA treatment reports show that the 
veteran had been approved for individual treatment for post-
traumatic stress disorder.  There were no findings pertaining 
to the severity of the veteran's post-traumatic stress 
disorder symptoms.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2002).  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error, as provided in 38 C.F.R. § 3.105 of this 
part.  38 C.F.R. § 3.104(a) (2002).  

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2) (2002); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2001), the claimant or a representative of the 
claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 38 
C.F.R. 3.157(b) (2001), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability, see Servello, 3 Vet. App. at 
199.  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. 3.157(b). 

In 1995, the criteria for a 100 percent evaluation for post-
traumatic stress disorder were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that there is no legal basis to grant an effective date 
earlier than September 15, 1995, for the grant of a 
100 percent evaluation for post-traumatic stress disorder.  
The reasons follow.

As stated above, the September 1994 rating decision, which 
granted service connection for post-traumatic stress disorder 
and assigned a 30 percent evaluation, effective June 24, 
1993, is final.  In sum, the effective date question in this 
appeal is governed by the laws and regulations governing the 
assignment of effective dates in an increased evaluation 
situation, and the effective date in this case cannot be 
prior to September 1994 based on the evidence that was 
reviewed at that time.  Thus, the veteran's assertions that 
he warrants an effective date of June 1993 or September 1993 
are not legally feasible, as the law is against such 
assertions.

As set out above, in claims for increased evaluations the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date.  
Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  Following the September 1994 rating 
decision, the veteran submitted a claim for a total rating 
for compensation based upon individual unemployability on 
December 20, 1995.  He indicated in a statement that he 
submitted on December 31, 1995, that he had been receiving 
treatment at VA for post-traumatic stress disorder.  The 
record clearly reflects that the veteran did not start 
receiving treatment for his post-traumatic stress disorder 
until September 15, 1995, when he was evaluated by a VA 
psychologist for the post-traumatic stress disorder program.  
The veteran denied that he had received treatment prior to 
this date.  The September 15, 1995, evaluation established a 
factually ascertainable date when an increase in the 
veteran's post-traumatic stress disorder occurred.  His 
application for an increased evaluation was submitted on 
December 20, 1995.  The September 15, 1995, clinical 
evaluation is within one year of the December 20, 1995, 
claim.  Thus, this was the basis of the RO's granting an 
effective date of September 15, 1995, which is the correct 
effective date.  

The Board is aware that there is a November 1994 private 
psychiatric examination; however, the findings reported in 
that report do not establish post-traumatic stress disorder 
that is any more than 30 percent disabling.  Additionally, 
the date on that report is more than one year prior to the 
time the veteran submitted his claim for an increased 
evaluation.  See 38 U.S.C.A. § 5100(b)(2).  Thus, the 
November 1994 psychiatric examination does not provide a 
factually ascertainable date within one year of the 
application for an increased evaluation.  Additionally, it 
must be noted that the November 1994 evaluation is a private 
record and not one of which VA would have had constructive 
notice.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits).  Regardless, the findings 
shown in the November 1994 report do not show that the 
veteran is not capable of working as a result of his service-
connected post-traumatic stress disorder.  An effective date 
earlier than September 15, 1995, is not warranted nor is 
legally available.

In making this determination, the Board notes that it has 
reviewed all the evidence of record (not just evidence not 
previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997); see 
also 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 
125 (1997).  There is nothing in the record prior to 
September 15, 1995, which would establish a basis for the 
grant of an earlier effective date for the 100 percent 
evaluation for post-traumatic stress disorder.  While the 
Board has not reported the evidence of record which post 
dates September 1995, none of those records establishes a 
basis for an effective date earlier than September 15, 1995, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder.

The veteran has asserted that he warrants an effective date 
of June 1993 (the date he was granted service connection for 
post-traumatic stress disorder) or September 1993 (the date 
that Social Security Administration determined he was totally 
disabled).  Neither of the veteran's arguments affect the 
Board's determination that he is not entitled to an effective 
date earlier than September 15, 1995, for the grant of a 
100 percent evaluation for post-traumatic stress disorder.  
First, the veteran failed to appeal the September 1994 rating 
decision, which became final in September 1995.  While the 
veteran sought treatment for post-traumatic stress disorder 
within one year of the September 1994 rating decision, that 
is not a basis for a grant of an effective date earlier than 
September 15, 1995, for the award of a 100 percent 
evaluation.  The September 15, 1995, psychiatric examination 
can, in no way, be construed as a notice of disagreement.  
See 38 C.F.R. § 20.201 (2002).  Rather, the RO properly 
determined that such established a factually ascertainable 
date when an increase in the veteran's post-traumatic stress 
disorder symptoms occurred.  

As to the September 1993 effective date that the veteran 
alleges is warranted, a finding by the Social Security 
Administration is not binding on VA.  The Board has 
thoroughly reviewed the records that were associated with the 
veteran's Social Security Administration disability 
application.  They are duplicative of what VA has in its 
records.  As stated above, when VA law is applied to the 
facts in this case, an effective date earlier than September 
15, 1995, for the award of 100 percent evaluation for post-
traumatic stress disorder is not warranted nor is legally 
available.

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than September 
15, 1995, for the award of a 100 percent evaluation for post-
traumatic stress disorder, for the reasons stated above.  
Therefore, there is no doubt to be resolved in the veteran's 
favor.  See Gilbert, 1 Vet. App. at 55. 



ORDER

An effective date earlier than September 15, 1995, for the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

